Case 1:21-cv-22984-DPG Document 1 Entered on FLSD Docket 08/17/2021 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                          CASE NO.:

    LENNON O. GIVENS,


          Plaintiff,
    v.

    LIFE INSURANCE COMPANY
    OF NORTH AMERICA,

          Defendant.
    ____________________________________)


                                         COMPLAINT

           The Plaintiff, LENNON O. GIVENS (“GIVENS”), by and through his

    undersigned counsel, hereby sues LIFE INSURANCE COMPANY OF NORTH

    AMERICA (“LINA”), and alleges as follows:

                          JURISDICTION, VENUE AND PARTIES

    1.    This action arises under ERISA or the Employee Retirement Income Security Act

          of 1974, 29 USC §§ 1001 et seq., and more particularly 29 USC §1132 (a) (1) (B)

          thereof. This Court has jurisdiction under 29 USC § 1132 (f), which grants to the

          federal court original jurisdiction to determine claims under 29 USC §§ 1001 et

          seq. GIVENS brings this action to recover disability insurance benefits due to

          him under the terms of an employee welfare benefit plan, to enforce his rights

          under the plan and to clarify his rights to benefits under the terms of the plan.

    2.    GIVENS was at all times relevant a citizen of the United States of America and in

          all respects sui juris.
Case 1:21-cv-22984-DPG Document 1 Entered on FLSD Docket 08/17/2021 Page 2 of 9




    3.    LINA is a corporation with its principal place of business in the Commonwealth

          of Pennsylvania that is authorized to transact and is transacting business in the

          Southern District of Florida.

    4.    Venue is proper in this District under 29 USC 1132 (e)(2), in that the defendant,

          LINA, is authorized to and is doing business within the Southern District of

          Florida and “may be found” in the Southern District of Florida.

                                FACTUAL ALLEGATIONS

    5.    This case arises out of the purposeful, unwarranted and unlawful denial of

          disability benefits to GIVENS by LINA.

    6.    GIVENS was at all times material an employee of or former employee of CSX

          Corporation.

    7.    By way of his employment with CSX Corporation, GIVENS was at all times

          material a plan participant under Disability Plan/Policy LK-0964796 (the

          “Disability Plan”), which is a disability insurance plan/policy issued to Trustee of

          the Group Insurance Trust for Employers in the Transportation and Public

          Utilities Industries, of which CSX Corporation was a subscriber.         Disability

          Plan/Policy LK-0964796 is insured by LINA.           It is pursuant to Disability

          Plan/Policy LK-0964796 for which GIVENS is entitled to benefits. A copy of the

          Disability Plan and Certificate as provided by LINA to GIVENS is attached

          hereto as Exhibit “A”.

    8.    The Disability Plan is an employee welfare benefit plan within the meaning of

          Title 29, USC § 1002 and regulated by ERISA.

    9.    LINA is the insurer of benefits under the Disability Plan and was the Plan
Case 1:21-cv-22984-DPG Document 1 Entered on FLSD Docket 08/17/2021 Page 3 of 9




          Administrator or was appointed by the Plan Administrator as the named fiduciary

          for deciding claims for benefits under the Disability Plan and for deciding any

          appeals of denied claims.

    10.   As the decision maker and payer of plan benefits, LINA administered the claim

          with a conflict of interest and the bias this created affected the claims

          determination. As such, LINA is not entitled to a deferential standard of review.

    11.   Pursuant to the terms and conditions of the Disability Plan, GIVENS is entitled to

          disability benefits for the duration of his disability, or age 67, so long as he

          remains disabled as required under the terms of the Disability Plan.

    12.   According to the Disability Plan,
Case 1:21-cv-22984-DPG Document 1 Entered on FLSD Docket 08/17/2021 Page 4 of 9




    13.   Since approximately May 12, 2017, GIVENS has been disabled under the terms

          of the Disability Plan.

    14.   Shortly after becoming disabled, GIVENS made a claim to LINA under the

          Disability Plan for long term disability benefits.    Although initially denied,

          following a series of administrative appeals, benefits were eventually paid

          through March 9, 2020.

    15.   By way of a denial letter dated March 18, 2020, LINA denied GIVENS’s claim

          for continued long term disability benefits beyond March 9, 2020, contending that

          GIVENS no longer remained disabled as defined by the policy.

    16.   GIVENS timely and properly appealed LINA’s initial denial letter of March 18,

          2020.

    17.   By letter dated February 11, 2021, LINA informed GIVENS that it had now

          determined that it was “unable to continue paying benefits beyond March 18,

          2020.” This letter also informed GIVENS that all administrative remedies had
Case 1:21-cv-22984-DPG Document 1 Entered on FLSD Docket 08/17/2021 Page 5 of 9




          been exhausted.

    18.   At all relevant times GIVENS complied with all conditions precedent and

          exhausted all administrative remedies under the Disability Plan.

    19.   At all relevant times, solely because of injury or sickness, GIVENS has been

          unable to perform all the material duties of his Regular Occupation and unable to

          earn 80% or more of his Indexed Earnings from working in his regular

          occupation.

    20.   At all relevant times, solely due to injury or sickness, GIVENS has been unable to

          perform all the material duties of any occupation for which he is, or may

          reasonably become, qualified based on education, training or experience and

          unable to earn 60% or more of his Indexed Earnings.

    21.   At all relevant times, GIVENS has been under the regular care of a doctor.

    22.   At all relevant times, GIVENS was a Covered Person under the Disability Plan.

    23.   As of March 19, 2020, GIVENS has not received benefits owed to him under the

          Disability Plan despite GIVENS’s right to these benefits.

    24.   LINA has refused to pay GIVENS’s claim for long term disability benefits

          beyond March 18, 2020.

    25.   At all relevant times, LINA was the payer of benefits.

    26.   At all relevant times, LINA was the “Insurance Company” identified throughout

          the Disability Plan.

    27.   At all relevant times, LINA was the Plan Administrator or was appointed by the

          Plan Administrator as the named fiduciary for deciding claims for benefits under

          the Disability Plan and for deciding any appeals of denied claims.
Case 1:21-cv-22984-DPG Document 1 Entered on FLSD Docket 08/17/2021 Page 6 of 9




    28.      At all relevant times, GIVENS has been and remains Disabled and entitled to

             disability benefits from LINA under the terms of the Disability Plan.

    29.      GIVENS has been forced to retain the services of the undersigned counsel in

             order to prosecute this action and is obligated to pay a reasonable attorney’s fee.

           CLAIM FOR BENEFITS, ENFORCEMENT AND CLARIFICATION OF
            RIGHTS, PREJUDGMENT AND POSTJUDGMENT INTEREST AND
          ATTORNEYS’ FEES AND COSTS PURSUANT TO 29U.S.C. § 1132(a)(1)(B)

    30.      GIVENS incorporates Paragraphs 1 through 29 as if fully set forth herein.

    31.      This is a claim to recover benefits, enforce rights, and clarify rights to future

             benefits under 29 U.S.C. §1132(a)(1)(B)

    32.      Pursuant to 29 U.S.C. §1132(a)(1)(B), GIVENS, as a participant under the

             Disability Plan, is entitled to sue for judicial determination and enforcement of

             benefits.

    33.      GIVENS has no other adequate remedy at law to address the injuries he has

             suffered and will continue to suffer as a result of LINA’s failure to pay him

             continued long term disability benefits.


    34.      GIVENS has exhausted all administrative remedies under the Disability Plan.

    35.      Defendant breached the Disability Plan and violated ERISA in the following

             respects:

                            (a)     Failing to pay long term disability benefit payments

                    to GIVENS at a time when LINA knew, or should have known,

                    that GIVENS was entitled to those benefits under the terms of the

                    Disability Plan, as GIVENS was disabled and therefore entitled to

                    benefits.
Case 1:21-cv-22984-DPG Document 1 Entered on FLSD Docket 08/17/2021 Page 7 of 9




                         (b)     Failing to provide a prompt and reasonable

                 explanation of the basis relied upon under the terms of the

                 Disability Plan documents, in relation to the applicable facts and

                 Disability Plan provisions, for the denial of GIVENS’s claim for

                 disability benefits;

                         (c)     After GIVENS’s claim was denied in whole or in

                 part, LINA failed to adequately describe to GIVENS any

                 additional material or information necessary for GIVENS to

                 perfect his claim, along with an explanation of why such material

                 is or was necessary.

                         (d)     LINA failed to properly and adequately investigate

                 the merits of GIVENS’s disability claim and failed to provide a

                 full and fair review of GIVENS’s claim.

    36.   GIVENS believes and thereon alleges that LINA wrongfully terminated his claim

          for disability benefits under the Disability Plan by other acts or omissions of

          which GIVENS is presently unaware, but which may be discovered in this future

          litigation and which GIVENS will immediately make LINA aware of once said

          acts or omissions are discovered by GIVENS.

    37.   Following the termination of benefits under the Disability Plan, GIVENS

          exhausted all administrative remedies required under ERISA and GIVENS has

          performed all duties and obligations on his part to be performed under the

          Disability Plan.

    38.   As a proximate result of the aforementioned wrongful conduct of LINA, GIVENS
Case 1:21-cv-22984-DPG Document 1 Entered on FLSD Docket 08/17/2021 Page 8 of 9




          has damages for loss of disability benefits in a total sum to be shown at the time

          of trial.

    39.   As a further direct and proximate result of this improper determination regarding

          GIVENS’s claim for benefits, GIVENS, in pursuing this action, has been required

          to incur attorneys’ costs and fees. Pursuant to 29 U.S.C. § 1132(g)(1), GIVENS

          is entitled to have such fees and costs paid by LINA.

    40.   The wrongful conduct of LINA has created uncertainty where none should exist;

          therefore, GIVENS is entitled to enforce his rights under the terms of the

          Disability Plan and to clarify his right to future benefits under the terms of the

          Disability Plan.

                                      REQUEST FOR RELIEF

          WHEREFORE, LENNON O. GIVENS prays for relief against LIFE

    INSURANCE COMPANY OF NORTH AMERICA as follows:

          1.          Payment of long term disability benefits due Plaintiff;

          2.          An order declaring that Plaintiff is entitled to immediate reinstatement to

                      the Disability Plan, with all ancillary benefits to which he is entitled by

                      virtue of his disability, and that benefits are to continue to be paid under

                      the Disability Plan for so long as Plaintiff remains disabled under the

                      terms of the Disability Plan;

          3.          In the alternative to the relief sought in paragraphs 1 and 2, an order

                      remanding Plaintiff’s claim to the claims administrator to the extent any

                      new facts or submissions are to be considered;
Case 1:21-cv-22984-DPG Document 1 Entered on FLSD Docket 08/17/2021 Page 9 of 9




          4.    Pursuant to 29 U.S.C. § 1132(g), payment of all costs and attorneys’ fees

                incurred in pursuing this action;

          5.    Payment of pre-judgment and post-judgment interest as allowed for under

                ERISA; and

          6.    Such other and further relief as this Court deems just and proper.

          DATED: August 17, 2021

                                              ATTORNEYS DELL AND SCHAEFER,
                                              CHARTERED
                                              Attorneys for Plaintiff
                                              2404 Hollywood Boulevard
                                              Hollywood, FL 33020
                                              (954) 620-8300

                                              S/ Alexander A. Palamara
                                              ALEXANDER A. PALAMARA, ESQUIRE
                                              Florida Bar No: 0037170
                                              Email: alex@diattorney.com
                                              GREGORY MICHAEL DELL, ESQUIRE
                                              Florida Bar No: 299560
                                              Email: gdell@diattorney.com
